Title: From Thomas Jefferson to Thomas Mann Randolph, Jr., 11 July 1790
From: Jefferson, Thomas
To: Randolph, Thomas Mann, Jr.



Dear Sir
New York July 11. 1790.

Your last favor was of May 25. Mine was of June 20. having written regularly every third week to you, and the intermediate ones to Patsy or Polly. The bill for the removal of the federal government to Philadelphia for 10. years and then to Georgetown has at length past both houses, so that our removal is now certain: and I think it tolerably certain that the President will leave this place on a visit to Mount Vernon about the last of August or first of September. That will fix my visit to Monticello to the same time. I am in hopes yourself and the girls may take your arrangements to pass three or four weeks there with me, suppose from the middle of Sep. to the middle of Octob.—We are in hopes Congress will now proceed quietly to the funding the public debt; and by that measure fix the credit which we at present possess in Amsterdam, where all our European paper is above par, which is not the case with that even of England. This is the more interesting to us, as whatever puts us in a condition to go to war, secures our peace. Abundance of little circumstances induce a belief that England means to force Spain into a war. Her orders to her different dominions shew she expects to be at war. A vessel from Gibraltar the 10th. of June brings news that they were busy in fortifying and laying in stores there, and that the English Consuls in all the Spanish ports on the Mediterranean had received orders to dispatch all their vessels immediately. The captain saw 15. Spanish ships of war going to Cadiz. We shall have a difficult task to steer between these two nations. Peace is our business. Produce of all kinds will assuredly keep high for years to come, and especially bread. Wheat is now at a dollar and a quarter at Philadelphia. We cannot push that culture too boldly. I will thank you if in all your letters you will be so good as to give me a particular account of the seasonableness of the weather and the state and prospect of crops of wheat, corn and tobacco as these things are very interesting. Mr. Donald writes me the crop of wheat is abundant and of good quality. Present my warm affections to my dear Martha and to Maria if you are together. I am with sincerity Dear Sir Your’s affectionately,

Th: Jefferson

